Hill,
dissenting: I do not agree with the conclusion reached in the opinion of the majority. I think the facts show that the petitioner got a liquidating distribution of somewhat greater value proportionately than did the paid-up stockholders and that the deduction of his stock investment loss was limited by the provisions of section 117 (d) of the Revenue Act of 1934.
The facts show that of the total subscriptions for stock of the corporation there was unpaid $35,680 at the time of dissolution. This amount was due from only four of the seven stockholders. At that time there were secured and unsecured corporate debts outstanding. After all of the corporate assets other than the stock subscriptions had been applied toward the payment of the debts the amount of the debts remaining, plus expenses of liquidation, was $11,110.26, payment of which had to be made out of collections of unpaid subscriptions. Thei excess of such subscriptions over the remaining debts and liquidating expenses was $24,569.74. This amount represented corporate assets available for liquidating distributions to all • of the stockholders. Every stockholder had a beneficial interest in these corporate assets proportionate to his amount of stock subscription, whether fully paid or not, and was entitled to a liquidating distribution to the extent of such interest. Every share of stock had a liquidating value in the amount of its allocable share of the value of the corporate assets avail*967able for distribution. Every share of stock had the same liquidating value as every other share. There was no worthless stock. Petitioner’s stock had the same liquidating value per share as did the stock of the paid-up stockholders and he was entitled to the same proportionate liquidating distribution. On the basis of total stock subscriptions such distributable assets, if converted into cash at face value, would provide a liquidating distribution of approximately 12.28 percent.
Three of the stockholders had paid their subscriptions in full for a total of 150 shares. The total amount so paid was $15,000. The liquidator had the problem, first, of collecting subscriptions sufficient to pay the corporate debts and the liquidating expenses. After that was accomplished he must either collect the remaining unpaid subscriptions in full and distribute the proceeds among all of the stockholders proportionate to their stockholdings, or collect a sufficient amount to provide cash distributions to the paid-up stockholders of their proportionate share of distributable assets and release the delinquent subscribers from further payments which, if made, would be substantially of the same amounts that would be returned to them as cash liquidating distributions. The latter method was employed. The liquidator determined that the distributable assets were of a value to provide a liquidating distribution of. 9.24 percent to all of the stockholders. It was necessary to make cash distributions only to the three paid-up stockholders. The liquidator therefore collected $11,110.26 to pay debts and liquidating expenses, plus $1,386 for cash distributions of 9.24 percent on stock fully paid at $15,000, and released the subscribers from payment of their remaining subscription obligations in the total amount of $23,183.14. '
The amount paid by petitioner under this method of liquidation distribution was $5,482.32 and the amount of his released obligation was $7,467.68. If petitioner had paid his subscription obligation in full he would have received a cash liquidating distribution of not less than $7,174.86, or 9.24 percent of $77,650, the amount of his subscription of $81,250 less the refund of $3,600 given him on July 5,1929. In fact his liquidating distribution would have been slightly in excess of $7,174.86 but somewhat less than $7,467.68, the amount of his released-obligation.
It is held in the opinion.of the majority that petitioner received nothing in liquidation and that the release from the remainder of his subscription liability was “nothing of exchangeable value.” In my opinion that statement ignores the established facts in this proceeding and the legal principle applicable thereto. That petitioner was entitled to receive a proportionate share of the distributable assets of the corporation can not be denied. Nor can it be denied that he received a thing which had a value to him of $7,467.68 and that by such receipt the value of the distributable corporate assets was depleted in that *968amount. The release from his obligation did not come to petitioner as a matter of grace. The liquidator had no power to make him a present of a corporate asset and did not do so. The release to petitioner did not operate as a rescission pro tanto of his subscription obligation, but was merely an acknowledgment of its fulfillment by offsetting against it his distributive share of the corporate assets. The liquidator was legally bound to pay petitioner a liquidating distribution of at least 9.24 percent of his stock subscription and petitioner owed the liquidator a subscription obligation somewhat in excess of such distributive share. The one obligation was offset by the other. Without any money changing hands, petitioner got his liquidating distribution and the liquidator collected the subscription obligation. How can it be said, then, that petitioner received nothing in liquidation or that what he received had no exchangeable value?
Assuming, however, as is held in the opinion of the majority, that the release of petitioner’s corporate stock subscription was not tantamount to a distribution of a corporate asset to him and that such release eliminated such subscription obligation as a distributable corporate asset without any offsetting credit therefor to the liquidator or any offsetting benefit to the other stockholders, there still remained distributable corporate assets of $1,386 in cash. As a stockholder petitioner would be entitled to share propoi'tionately with other stockholders in the distribution thereof and such right would not be extinguished until he received such share or voluntarily relinquished his right thereto. Petitioner voluntarily relinquished his right to any distributive share of the cash in consideration of the release of his subscription obligation as hereinabove indicated..
It is, therefore, my opinion that petitioner received a distribution in liquidation within the meaning of section 115 (c) of the Revenue Act of 1934 and that the deduction of his loss is limited by the provisions of section 117 (d) of that act. White v. United States, 305 U. S. 281; Helvering v. Werner Co., 305 U. S. 293.